The following opinion was filed February 7, 1933:
Fritz, J.
(dissenting). I do not concur in the ultimate conclusion that a new trial should be ordered, even as to compensatory damages, without giving plaintiff the option, upon condition that he waives punitory damages, of taking judgment for the $7,000 awarded as compensatory damages by the jury. That procedure is not disapproved in the *134majority opinion, but a new trial is ordered because, in the final analysis, it is said that “the prejudice resulting to the defendants by the trial of the two cases together is so manifest, and manifestly so great, that we consider that the defendants have not had a fair trial of the instant case.”
As I read the record, it is manifest that no error was committed which prejudicially affected the jury’s award of $7,000, as plaintiff’s compensatory damages because of the publication of the libelous article on April 9, 1931. The matters relied upon as basis for inferring prejudice to the defendants to such an extent that they are deemed to have been deprived of a fair trial are in either one or the other of two classes, viz.:
(1) Those which resulted from trying together the two actions based on separate libelous publications; or,
(2) Those which relate to the jury’s assessment of $10,000 as punitory damages because of the publication on April 9, 1931.
Thus, in the first class are the alleged errors which are discussed in subdivisions a, b, d, e, and f of part (3) of the opinion. They are all in relation to matters that were in evidence because of that portion of the trial which was in relation to issues of the action based on the March 6, 1930, publication. The consideration and determination of those issues, together with the issues of the action based on the April 9, 1931, article, at one trial, were apparently without any objection on the part of the defendants. Undoubtedly, and not without reason, they believed, at the commencement of the trial, that it was to their advantage— pecuniary and otherwise — to proceed in that manner. If, as the result of receiving evidence which was admissible only as to the first action, inferences arose that were unfavorable to defendants, it is manifest that the opening of the door to evidence as to that action also was likewise taken advantage of by the defendants relying upon the evidence *135which was deemed unfavorable to plaintiff. In those respects it is so purely speculative to conclude, even as a matter of hindsight, that the joining of the actions for trial was the cause of the unfavorable verdicts, that there is no reasonable basis for a judicial determination that the defendants did not have a fair trial.
On the other hand, it is clearly unfair to the plaintiff to permit defendants to avoid the consequences of a trial because of evidence which, after all, was received without objection, and was properly in the record, because of the issues involved on the trial. No “heads I win, tails you lose” play should be tolerated in the administration of justice. Why, on an appeal, should the reception in evidence of the March 6, 1930, article be considered to afford any basis for reversal, when that article was received without objection, and defendants never requested the court to limit the effect thereof to the action based thereon? Even though the defamation of the plaintiff, by reason of that article, was not actionable because it could be considered a fair and.true report of judicial proceedings, and as such was unconditionally privileged under sec. 331.05 (1), Stats. (Lehner v. Berlin Pub. Co. 209 Wis. 536, 245 N. W. 685), nevertheless, there is nothing in that section that impairs the right to introduce that article, as well as any other non-actionable publication by the defendants, which may admit of inferences of express malice in the publication, upon which the action is based. The statement in 1 Wigmore on Evidence (2d ed.) § 404 (2), that “the suggestion that such an (defamatory) utterance when privileged is not thus evidential (on the question of malice) has not been generally accepted and seems unsound,” meets with my approval.
The rule that a privileged communication is not admissible in evidence, in an action for libel upon another publication, to prove malice, has very little to support it. It did not receive-' extended consideration by the court first an*136nouncing the rule, and the opinion does little more than simply to cite the case and adopt the rule. This judicial method is responsible for much anemic law. The case of Nunnemacher v. State, 129 Wis. 190, 108 N. W. 627, may be cited as an instance where a rule of law of doubtful validity grew up through the practice of one court merely following the lead of another. Many other instances may be cited. Professor Wigmore disapproves of the principle underlying the rule, and it seems plain to me that it is supported by no principle whatever.
The privileged character of the communication simply extends immunity from liability for its publication. It does not deprive it of its evidentiary value upon other questions, such as the malice of the defendants. A simple illustration will suffice. Words spoken in legislative debate are privileged. That simply means that the speaker is immune from civil liability for anything that he may say during the debate. However, if he makes admissions during the course of such debate which subject him to criminal or civil liability of another nature, is it to be contended that such admissions made by him under such circumstances are not admissible to establish the truth of the facts which constitute his liability in another and different cause of action, either criminal or civil ? This does not make him liable for his utterances from which the law renders him immune. It does, however, make his utterances admissible in evidence for the purpose of proving other facts out of which grows a liability of another nature.
However, whatever the rule may be on that subject is immaterial on this appeal in determining whether any error prejudicial to the defendants was committed by the trial court. The record discloses that on his own accord the learned circuit judge expressly instructed the jury:
“In determining the amount of the compensatory damages in case number two as inquired about in question number *137five, you must consider the publication of the article of April 9, 1931, and no other article whatever except as herein-before fully explained and you must be particular not to consider the publication of March 6, 1930, in the Berlin Evening Journal.”
Why did not that unequivocal and explicit instruction eliminate from the jury’s consideration the article of March 6, 1930, in assessing compensatory damages because of the publication of April 9, 1931? Likewise, even on the subject of punitory damages, because of the publication of April 9, 1931, is it at all likely that the jury erred in relation to the publication of March 6, 1930, or that prejudice impairing the verdict resulted because of the evidence in relation to that article, when due consideration is given to the following charge to the jury:
“There is one matter I desire you should understand and thoroughly have in mind, not only in determining whether or not you will assess punitory damages, but also in determining 'the amount thereof, if you determine to assess such damages, and that is you can assess no such damages because of the publication of the article on March 6, 1930. Neither can you consider the publication of March 6, 1930, in determining whether or not you will assess punitory damages for the publication of the article on April 9, 1931, nor in determining the amount of such damages if you shall have determined to assess them. Hence, in considering this question you should entirely disregard and keep out of your deliberations in considering this question the article published March 6, 1930.”
Those simple words, “you can assess no such damages because of the publication of the article on March 6, 1930,” certainly left no occasion for doubt in the mind of any juror that that article afforded no basis for assessing punitory damages because of the April, 1931, article.
On the other hand, there is no occasion to hold that the jury’s award of compensatory damages was improperly affected by the evidence referred to in subdivisions d, e, and *138f of part (3) of the majority opinion. That evidence related solely to consequences of the first publication, and did not tend to prove any of the elements which entered into the assessment of compensatory damages because of the April, 1931, article. Undoubtedly the jury took those elements into consideration in assessing the compensatory damages sustained by plaintiff because of the first article, but there is no reason to assume that the jury misunderstood the bearing or application of that evidence, and again allowed compensation for those elements in assessing the damages for the second libel. The error in admitting proof as to the gross income of one of the defendants impairs the jury’s assessment as to punitory damages. Likewise, that assessment, and particularly the jury’s finding that the defendants were actuated by express malice in causing the article of April 9, 1931, to be published, might have been otherwise if the jury had been instructed, as requested by defendants, that their allegations, in their answer as to the truth of certain matters stated in the article, could not be regarded as evidence of malice. However, the effect of those errors is limited to the award of punitory damages, and it is only in that respect that the judgment cannot be affirmed. As to the award of $7,000 compensatory damages as the result of the publication of April 9, 1931, it is again wholly speculative to conclude that the disparity between that assessment and the assessment of such damages at $8,000, as the result of the March 6, 1930, publication, “indicates that the instant award was based upon improper considerations.” Preceding that conclusion there is the statement in the opinion that if the $7,000 assessment had been made in a proper trial, separate from the other case, “we should not be inclined to disturb it as excessive.” If such an award when made upon a proper trial, upon presumably such of the evidence as was proper to be received on that subject, should not then be *139disturbed as excessive, why should it now be disturbed when substantially all of the proof; which it is now claimed the jury may have improperly taken into consideration in arriving at the $7,000 award, was rightfully in evidence because the defendants had not objected to trying the two actions together ?
Neither can I'ascribe to the propositions that—
“The injury to reputation, such as there was, had been completed. The instant publication no doubt opened an old sore and caused additional injury to the plaintiff’s feelings, but that it did not cause anywhere near the injury in this regard that the former publication caused is a matter of clear and unmistakable inference.”
What basis is there for such conclusions? Is it not more probable, or at least as apt to be true, that in the minds of most of those who were reached by the first publication, who had theretofore thought well of the plaintiff, and who within a week thereafter had read the plaintiff’s explanation as published even by the defendants in their newspaper, and also shortly thereafter had read the plaintiff’s circulars in explanation and vindication of his conduct in relation to the subject matter of that first publication, the plaintiff continued to enjoy his good reputation. The “old sore” occasioned by that first publication may thus have been healed, but if thereafter the defendants, by the publication of April 9, 1931, “no doubt opened an old sore” by creating the impression that by an adjudication this court had upheld the charges of misconduct by plaintiff, which when published by defendants had caused the “old sore,” then there is good reason ,to believe that the later publication may have caused even greater injury to plaintiff’s feelings and reputation. That later publication again stirred up, in a manner that was decidedly aggravating to plaintiff, a controversy on a subject as to which he was rightly highly sensitive. By falsely *140creating the impression that a decision of this court in effect substantiated the earlier charges of misconduct by plaintiff, which had been made in defendants’ prior publication, plaintiff may well, have been damaged to a greater extent than by the first publication.
Mr. Justice Owen and Mr. Justice Wickhem have authorized me to add that they concur in this opinion.
A motion for a rehearing was denied, with $25 costs, on April 11, 1933.